Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
	This action is in response to the papers filed October 28, 2021. 
	Applicant has cancelled Claims 1-69, 77, 83, and 88, amended Claim 70, and added new Claim 89.
	Claims 70-76, 78-82, 84-87, and 89 are pending and under consideration. 
	
Priority
This application is a continuation of application 16/150,179, filed on October 2, 2018, which is a continuation of 15/964,446 filed on April 27, 2018, now U.S. Patent 10,093,900, which is a continuation of 15/865,089 filed on January 8, 2018, now U.S. Patent 9,969,975, which is a continuation of PCT/US2016/055492 filed on October 5, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/297,426 filed on February 19, 2016 and 62/237,394 filed on October 5, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has filed an Information Disclosure Statement on October 28, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he 
See MPEP §2001.06(b).

Double Patenting
2. 	The prior provisional rejections of Claims 70-72, 74-76, 78-82, and 84-87 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/150,179 (reference application; U.S. 2019/0194616; claim set filed November 21, 2018) are withdrawn in light of Applicant’s argument that 16/150,179 is no longer co-pending, which the Examiner finds persuasive. A letter of express abandonment of 16/150,179 was filed with the Office on September 29, 2021. 

3. 	The following is an Examiner’s statement of reasons for allowance: 
	This application is a continuation of application 16/150,179, filed on October 2, 2018, which is a continuation of 15/964,446 filed on April 27, 2018, now U.S. Patent 10,093,900, which is a continuation of 15/865,089 filed on January 8, 2018, now U.S. Patent 9,969,975. 
Per the U.S. Patent Interference decisions of U.S. Patent 9,969,975 and U.S. Patent 10,093,900, as presented by Applicant in the Remarks Made in Amendment filed September 14, 2021:

Summary of Decision
We find that the '629 specification [i.e., the Galetto '883 Publication] does not provide sufficient "blaze marks" pointing to integrating a CAR sequence into the TCRa gene leading to inactivation of the gene. While individual elements of the contested limitation can be found within the '629 specification, we find, based on the evidence before us, that one skilled in the art would not have been led to a modified T cell having a CAR sequence that is integrated specifically into the TCRa gene thus inactivating the TCRa.

	The Examiner has re-considered the disclosure of Galetto et al (U.S. 2013/0315884; priority to May 25, 2012) in light of the Interference decisions, and a review of the prosecution 
In accordance with the Examiner’s prior statements for reasons for allowance of U.S. Patent 9,899,160, U.S. Patent 9,899,161, U.S. Patent 9,993,501, U.S. Patent 9,950,010, U.S. Patent 9,993,502, U.S. Patent 9,950,011, U.S. Patent 9,969,975, the Examiner iterates that:
Galetto et al (U.S. 2013/0315884; priority to May 25, 2012) is considered relevant prior art for having disclosed a population of genetically-modified human T cells, wherein said population express a cell-surface chimeric antigen receptor and exhibit reduced cell-surface expression of the endogenous T cell receptor (TCR) when compared to unmodified control cells.
Galetto et al disclose the step of inactivating the endogenous TRAC gene using a meganuclease alone or in combination with an exogenous nucleic acid encoding a sequence of interest to be integrated into the meganuclease cleavage site [0101]. However, the introduction of the CAR transgene is disclosed to be an additional genetic modification [0105] to the disclosed inactivation and insertion genetic modifications. See also Figure 5, wherein the step of introducing the CAR transgene is distinctly separate from the step of meganuclease-inactivation of the endogenous TRAC gene. Thus, when the specification of Galetto et al is read as a whole, it is not considered to reasonably disclose and/or fairly suggest the concept of: 
i) introducing the CAR transgene into the endogenous inactivated TRAC gene; nor 
ii) that the exogenous nucleic acid encoding a sequence of interest, to be integrated into the meganuclease cleavage site of the targeted endogenous TRAC gene during the meganuclease cleavage and DNA repair steps, is an exogenous nucleic acid encoding a chimeric antigen receptor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 70-76, 78-82, 84-87, and 89 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633